The relief described hereinbelow is SO ORDERED.

Signed November 14, 2018.


                                                  __________________________________
                                                               Ronald B. King
                                                    Chief United States Bankruptcy Judge


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

IN RE:                                        §
                                              §
SEON JOHN ANTHONY JEROME &                    §                CASE NO. 18-60517-RBK
CHRISDEE NICOLE JEROME                        §
                                              §                CHAPTER 13
                 DEBTORS                      §
                                              §

                            ORDER DISMISSING MOTION AS MOOT

         On November 14, 2018, came on to be considered the Debtors’ Objection to Claim #13

of the Army Air Force Exchange Service (ECF No. 20), and it appears to the Court that the

Motion should be dismissed as moot.

         It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion

is hereby DISMISSED AS MOOT.

                                            ###
